DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 21/09/2021 has been entered. Claims 1-11and 20 remain
pending in the application. The applicant’s amendments to the claims have overcome the
35 USC 112 rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 10-11, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al (US Pub No. US2008/0215181) in the view of Christiansen (US Patent No. US9691162), Crawford (US Patent No. US10653497), and Morriss (US 20080269643).
Regarding claim 1, Smith teaches A method of operating an image-guided surgical system using imaging information for a 3-dimensional anatomical volume, the method comprising (Figure 11, step 220, see paragraph 0062): detecting a pose of the probe based on the information received from the tracking system (Figure 11, step 260, see paragraph 0069); identifying a location in the 3-dimensional anatomical volume based on the pose of the probe and based on the imaging information (Figure 11, see paragraphs 0066 and 0071). 
However Smith fails to explicitly teach detecting a trigger based on information received from a tracking system regarding a probe. And storing the location in memory based on detecting the trigger and detecting the pose of the probe. wherein the image-guided surgical system includes an imaging system, a robot base coupled to an actuator coupled to an end-
Christiansen, in the same field of endeavor in the subject imaging system for tracking an object, teaches detecting a trigger based on information received from a tracking system regarding a probe (Figure 8, column 16, paragraph 3, ex: as log recording of instrument movements on the one hand a logging of operation history and on the other hand the evaluation of instrument movements can be used to control devices or other signal firings in the meaning of a gesture analysis.). And storing the location in memory based on detecting the trigger and detecting the pose of the probe (Figure 8, column 16, paragraph 3, ex: the saved state data from the block reach 81 in an evaluation unit 82, where by comparison with prescribed time and location conditions the calculated result is evaluated by instrument locations and orientation either as a gesture to control predefined operations).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Smith to incorporate the teachings of Christiansen to provide detecting a trigger based on information received from a tracking system regarding a probe. And storing the location in memory based on detecting the trigger and detecting the pose of the probe. This modification will enable the system to save the position in the memory based on the detection of the trigger. Therefore, it will increase the accuracy of the navigation process.
However, Smith in the view of Christiansen fail to explicitly teach wherein the image-guided surgical system includes an imaging system, a robot base coupled to an actuator coupled to an end-effector; wherein the probe is positioned within the end-effector during a surgical procedure, wherein the image-guided surgical system includes sensors which are configured to capture movement of the probe with a tip in relation to a body of the probe wherein the tracking system is capable of tracking the end effector and the probe, and wherein the end effector includes tracking markers positioned on or within the end effector.
Crawford, in the same field of endeavor in the subject of surgical tool system and methods, teaches wherein the image-guided surgical system includes an imaging system (col 17, lines 30-53), a robot base coupled to an actuator coupled to an end-effector (Figure 1, col 4, lines 5-11); wherein the probe is positioned within the end-effector during a surgical procedure (col 11, lines 43-49), wherein the image-guided surgical system includes sensors which are configured to capture movement of the probe with a tip in relation to a body of the probe (col 9, lines 17-31), wherein the tracking system is capable of tracking the end effector and the probe, and wherein the end effector includes tracking markers positioned on or within the end effector (col 5, lines 37-58 and col 9, lines 50-67).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Smith in the view Christiansen of to incorporate the teachings of Crawford to provide an imaging system, an end-effector with probe positioned inside it, and sensors and markers to track the end-effector and the probe. This modification will increase the accuracy of the surgical navigation system. The imaging system will enable the user to see and visualize the instrument inside of the patient body while navigating it. When the probe is positioned within the end-effector, it will secure it while navigating. The use of the sensors and the markers will increase the accuracy of tracking and therefore the accuracy of the procedure.
However, Smith in the view Christiansen and Crawford failed to teach wherein the probe has a longitudinal axis and is a telescoping probe that can expand or collapsing along the longitudinal axis; wherein a tracking marker is positioned on a telescoping shaft of the probe such that a processor can detect changes in the length of the probe.
Morriss, in the same field of endeavor, teaches wherein the probe has a longitudinal axis and is a telescoping probe that can expand or collapsing along the longitudinal axis; wherein a tracking marker is positioned on a telescoping shaft of the probe such that a processor can detect changes in the length of the probe (paragraphs abstract, 0045-0047, 0053-0054; the system uses elongated probe that can be advanced to extend the distal end of the elongated probe through the area to be treated. which includes a telescoping extendable part (shaft) where the markers are placed on the distal end of it for determining change in diameter of the distal end or size).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Smith in the view Christiansen and Crawford of to incorporate the teachings of Morriss to provide a telescoping probe. This modification will increase the accuracy of the surgical navigation system as it allows the probe to reach further target areas as it elongates through the target and varying diametrical distances can be achieved.

Regarding claim 2, Smith teaches providing reformatted image data to be rendered on a display based on the imaging information and based on the pose of the probe (Figure 11, steps 270-280, see paragraphs 0070-0071), the imaging information including 3- dimensional anatomical imaging information for the 3-dimensional anatomical volume, wherein the reformatted image data identifies the location in an image based on the 3-dimensional anatomical imaging information (See paragraph 0071).

Regarding claim 3, Smith teaches wherein the pose of the probe is a first pose of the probe (Figure 11, step 260, see paragraph 0067), wherein the location is a first location (Figure 11, see paragraphs 0066 and 0071), and wherein the reformatted image data is first reformatted image data, and wherein the image is a first image (figure 11, steps 270-280, see paragraphs 0070-0071), the method further comprising: after storing the location in memory and after providing the first reformatted image data, detecting a second pose of the probe based on information receiving from the tracking system (Figure 11, step 260, see paragraph 0067); identifying a second location in the 3-dimensional anatomical volume based on the pose of the probe and based on the imaging information (Figure 11, see paragraphs 0066 and 0071),  and providing second reformatted image data to be rendered on the display based on the 3- dimensional anatomical imaging information and based on the second pose of the probe (figure 11, steps 270-280, see paragraphs 0070-0071),, wherein the second reformatted image data identifies the second location in a second image based on the imaging information (Figure 11, step 295 when “NO”, repeat steps 250-295).

Regarding claim 10, Smith teaches wherein identifying comprises identifying the location and a direction toward the location based on detecting the pose of the probe (Figure 14, steps 530- 563, see paragraphs 0116-0120) and based on detecting the trigger, and wherein storing comprises storing the location and the direction in memory based on detecting the pose of the probe and based on detecting the trigger.
However Smith fails to explicitly teach based on detecting the trigger, and wherein storing comprises storing the location and the direction in memory based on detecting the pose of the probe and based on detecting the trigger.
Christiansen, in the same field of endeavor in the subject imaging system for tracking an object, teaches based on detecting the trigger (Figure 8, column 16, paragraph 3, ex: as log recording of instrument movements on the one hand a logging of operation history and on the other hand the evaluation of instrument movements can be used to control devices or other signal firings in the meaning of a gesture analysis.), and wherein storing comprises storing the location and the direction in memory based on detecting the pose of the probe and based on detecting the trigger (Figure 8, column 16, paragraph 3, ex: the saved state data from the block reach 81 in an evaluation unit 82, where by comparison with prescribed time and location conditions the calculated result is evaluated by instrument locations and orientation either as a gesture to control predefined operations).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Smith to incorporate the teachings of Christiansen to provide detecting the trigger, and wherein storing comprises storing the location and the direction in memory based on detecting the pose of the probe and based on detecting the trigger. This modification will enable the system to save the position in the memory based on the detection of the trigger.


Regarding claim 11, Smith teaches controlling a robotic actuator to position an end-effector based on the location and the direction stored in memory (see paragraphs 0039 and 0056).

Regarding claim 20, Smith teaches An image-guided surgical system using 3-dimensional anatomical imaging information for a 3-dimensional anatomical volume, the image-guided surgical system comprising (Figure 11, step 220, see paragraph 0062): a processor (see paragraph 0035); and memory coupled with the processor (see paragraph 0038); detect a pose of the probe based on information received from a tracking system (Figure 11, step 260, see paragraph 0069); identify a location in the 3-dimensional anatomical volume based on the pose of the probe and based on the 3-dimensional imaging information (figure 11, steps 270-280, see paragraphs 0066 and 0071).
However Smith fails to explicitly teach wherein the memory comprises instructions stored therein, and wherein the instructions are executable by the processor to cause the processor to: detect a trigger based on information received from a tracking system regarding a probe. Store the location in memory based on detecting the trigger and detecting the pose of the probe. wherein the image-guided surgical system includes an imaging system, a robot base coupled to an actuator coupled to an end-effector; wherein the probe is positioned within the end-effector during a surgical procedure, wherein the image-guided surgical system includes sensors which are configured to capture movement of the probe with a tip in relation to a body of the probe wherein the tracking system is capable of tracking the end effector and the probe, and wherein the end effector includes tracking markers positioned on or within the end effector.
Christiansen, in the same field of endeavor in the subject imaging system for tracking an object, teaches wherein the memory comprises instructions stored therein, and wherein the instructions are executable by the processor to cause the processor to: detect a trigger based on information received from a tracking system regarding a probe (Figure 8, column 16, paragraph 3). Store the location in memory based on detecting the trigger and detecting the pose of the probe (Figure 8, column 16, paragraph 3).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Smith to incorporate the teachings of Christiansen to provide a memory comprises instructions stored therein, and wherein the instructions are executable by the processor to cause the processor to: detect a trigger based on information received from a tracking system regarding a probe. Store the location in memory based on detecting the trigger and detecting the pose of the probe. This modification will enable the system to save the position in the memory based on the detection of the trigger. Therefore, it will increase the accuracy of the navigation process.
However, Smith in the view of Christiansen fail to explicitly teach wherein the image-guided surgical system includes an imaging system, a robot base coupled to an actuator coupled to an end-effector; wherein the probe is positioned within the end-effector during a surgical procedure, wherein the image-guided surgical system includes sensors which are configured to capture movement of the probe with a tip in relation to a body of the probe wherein the tracking system is capable of tracking the end effector and the probe, and wherein the end effector includes tracking markers positioned on or within the end effector.
Crawford, in the same field of endeavor in the subject of surgical tool system and methods, teaches wherein the image-guided surgical system includes an imaging system (col 17, lines 30-53), a robot base coupled to an actuator coupled to an end-effector (Figure 1, col 4, lines 5-11); wherein the probe is positioned within the end-effector during a surgical procedure (col 11, lines 43-49), wherein the image-guided surgical system includes sensors which are configured to capture movement of the probe with a tip in relation to a body of the probe (col 9, lines 17-31), wherein the tracking system is capable of tracking the end effector and the probe, and wherein the end effector includes tracking markers positioned on or within the end effector (col 5, lines 37-58 and col 9, lines 50-67).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Smith in the view Christiansen of to incorporate the teachings of Crawford to provide an imaging system, an end-effector with probe positioned inside it, and sensors and markers to track the end-effector and the probe. This modification will increase the accuracy of the surgical navigation system. The imaging system will enable the user to see and visualize the instrument inside of the patient body while navigating it. When the probe is positioned within the end-effector, it will secure it while navigating. The use of the sensors and the markers will increase the accuracy of tracking and therefore the accuracy of the procedure.
However, Smith in the view Christiansen and Crawford failed to teach wherein the probe is telescoping and a tracking marker on the telescoping shaft of the probe such that the processor can detect changes in the length of the probe.
Morriss, in the same field of endeavor, teaches wherein the probe has a longitudinal axis and is a telescoping probe that can expand or collapsing along the longitudinal axis; wherein a tracking marker is positioned on a telescoping shaft of the probe such that a processor can detect changes in the length of the probe (paragraphs abstract, 0045-0047, 0053-0054; the system uses elongated probe that can be advanced to extend the distal end of the elongated probe through the area to be treated. which includes a telescoping extendable part (shaft) where the markers are placed on the distal end of it for determining change in diameter of the distal end or size).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Smith in the view Christiansen and Crawford of to incorporate the teachings of Morriss to provide a telescoping probe. This modification will increase the accuracy of the surgical navigation system as it allows the probe to reach further target areas as it elongates through the target and varying diametrical distances can be achieved.

Claims 4-5, and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al (US Pub No. US2008/0215181) in the view of Christiansen (US Patent No. US9691162), Crawford (US Patent No. US10653497), Morriss (US 20080269643), and in a further view of Schulhauser et al. (US Pub No. US20120108954)
Regarding claim 4, Smith in the view of Christiansen, Crawford, and Morriss teaches the method of Claim 1, however he fails to explicitly teach wherein detecting the trigger comprises detecting a rotation of the probe about a longitudinal axis of the probe.
Schulhauser, in the same field of endeavor in the subject of surgical navigation system, teaches wherein detecting the trigger comprises detecting a rotation of the probe about a longitudinal axis of the probe (see paragraph 0126).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Smith in the view of Christiansen, Crawford, and Morriss to incorporate the teachings of Christiansen and Schulhauser to provide a trigger comprises detecting a rotation of the probe about a longitudinal axis of the probe. This modification will enable the system to detect the movement of the probe and thus send signals to the robot to control the probe. 

Regarding claim 5, Smith in the view of Christiansen, Crawford, and Morriss teaches The method of Claim 1, however he fails to explicitly teach wherein detecting the trigger comprises detecting a change in an angular orientation of a longitudinal axis of the probe.
Schulhauser, in the same field of endeavor in the subject of surgical navigation system, teaches wherein detecting the trigger comprises detecting a change in an angular orientation of a longitudinal axis of the probe (see paragraph 0125).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Smith in the view of Christiansen, Crawford, and Morriss to incorporate the teachings of Christiansen and Schulhauser to provide a trigger comprises detecting a change in an angular orientation of a longitudinal axis of the probe. This modification will enable the system to detect the movement of the probe and thus send signals to the robot to control the probe. 

Regarding claim 8, Smith in the view of Christiansen, Crawford, and Morriss teaches The method of Claim 1 further comprising: however he fails to explicitly teach setting a timer responsive to detecting the trigger; wherein identifying the location comprises identifying the location based on the pose of the probe at expiration of the timer.
Schulhauser, in the same field of endeavor in the subject of surgical navigation system, teaches setting a timer responsive to detecting the trigger (paragraph 0096, ex: Additionally, selection module 168 may select the modified location value for output to location determination module 136 for the predetermined period of time in response to the acceleration value reaching the threshold acceleration.); wherein identifying the location comprises identifying the location based on the pose of the probe at expiration of the timer (See paragraph 0096).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Smith in the view of Christiansen, Crawford, and Morriss to incorporate the teachings of Christiansen and Schulhauser to provide setting a timer responsive to detecting the trigger; wherein identifying the location comprises identifying the location based on the pose of the probe at expiration of the timer. This modification will enable the system to record the location of the probe. 

Claims 6-7 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al (US Pub No. US2008/0215181) in the view of Christiansen (US Patent No. US9691162) and in the view of Crawford (US Patent No. US10653497), Morriss (US 20080269643), and in a further view of Zhao et al. (US Pub No. US20100168763).

Regarding claim 6, Smith in the view of Christiansen, Crawford, and Morriss teaches the method of Claim 1, however, he fails to explicitly teach wherein the probe comprises a plurality of spaced apart tracking markers, wherein detecting the trigger comprises detecting obstruction of at least one of the tracking markers.
Zhao, in the same field of endeavor in the subject of instrument navigation, teaches wherein the probe comprises a plurality of spaced apart tracking markers, wherein detecting the trigger comprises detecting obstruction of at least one of the tracking markers (See paragraph 0129, ex: FIGS. 21A and 21B illustrate a robotic surgical tool having two circumferential bands of markers that are separated by an axial distance along the tool shaft. These larger features may be more readily detectable as compared to the smaller, farther away features, especially if the marker features farthest away are partially or fully occluded, such as by patient tissues or fluids.).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Smith in the view of Christiansen, Crawford, and Morriss to incorporate the teachings of Christiansen and Zhao to provide a plurality of spaced apart tracking markers, wherein detecting the trigger comprises detecting obstruction of at least one of the tracking markers. This modification will enable the system to record the location of the probe based on the detecting the obstruction of one or more of the markers. 

Regarding claim 7, Smith in the view of Christiansen, Crawford, and Morriss teaches The method of claim 1, however, he fails to explicitly teach wherein the probe comprises a plurality of spaced apart tracking markers and an elongated reflective section, wherein detecting the trigger comprises determining a first portion of the elongated reflective section is obstructed by detecting a second portion and a third portion of the elongated reflective section as additional tracking markers. 
Zhao, in the same field of endeavor in the subject of instrument navigation, teaches wherein the probe comprises a plurality of spaced apart tracking markers and an elongated reflective section (See paragraph 0033), wherein detecting the trigger comprises determining a first portion of the elongated reflective section is obstructed by detecting a second portion and a third portion of the elongated reflective section as additional tracking markers (see paragraphs 0019-0020).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Smith in the view of Christiansen, Crawford, and Morriss to incorporate the teachings of Christiansen  and Zhao to provide a plurality of spaced apart tracking markers and an elongated reflective section, wherein detecting the trigger comprises determining a first portion of the elongated reflective section is obstructed by detecting a second portion and a third portion of the elongated reflective section as additional tracking markers. This modification will enable the system to record the location of the probe based on the detecting the obstruction of one or more of the elongated reflective section. 

Regarding claim 9, Smith in the view of Christiansen, Crawford, and Morriss teaches The method of Claim 1, wherein the probe comprises a shaft defining a longitudinal axis and a plurality of tracking markers coupled with the shaft, wherein detecting the pose comprises detecting the pose based on information received from the tracking system regarding the tracking markers (Figure 14, step 540, see paragraph 0117), and wherein identifying the location comprises identifying the location at a predefined distance from an end of the shaft in a direction of the longitudinal axis (Figure 14, step 560, see paragraphs 0119-0120, here the end of the shaft is interpreted as the tip of the needle).
However, Smith fails to explicitly teach wherein the probe comprises a shaft defining a longitudinal axis and a plurality of tracking markers coupled with the shaft.
Zhao, in the same field of endeavor in the subject of instrument navigation, teaches wherein the probe comprises a shaft defining a longitudinal axis and a plurality of tracking markers coupled with the shaft (see paragraph 0129).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Smith in the view of Christiansen, Crawford, and Morriss to incorporate the teachings of Christiansen and Zhao to provide a probe comprises a shaft defining a longitudinal axis and a plurality of tracking markers coupled with the shaft. This modification will enable the markers to be more visible by the detection unit (camera).  
Response to Arguments
Applicant’s arguments, see remarks, filed on 12/09/2021, with respect to claims 1 and 20 are not persuasive. The applicant argued that the cited prior art does not teach “a probe has a longitudinal axis and is a telescoping probe that can expand or collapsing along the longitudinal axis”. However, Morriss teaches a device with an elongated probe that can be advanced to expand from the device through the target area or retracted back to the device. Therefore, the elongated probe can expand along the longitudinal axis of the device. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793